UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-53367 DOT VN, INC. (Exact name of registrant as specified in its charter) Delaware 20-3825987 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9449 Balboa Avenue, Suite 114 San Diego, California 92123 (Address of principal executive offices, zip code) (858) 571-2007 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) .Yes oNo x Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act): Yes oNo x APPLICABLE ONLY TO CORPORATE ISSUERS As of December 9, 2011, there were 62,705,266 shares of the issuer’s common stock, par value $0.001 per share, outstanding. DOT VN, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED OCTOBER 31, 2011 INDEX Index Page Part I. Financial Information Item 1.Financial Statements 4 Basis of Presentation. 4 Report of Independent Registered Public Accounting Firm. 5 Condensed Consolidated Balance Sheets as of October 31, 2011 (unaudited) and April 30, 2011. 6 Condensed Consolidated Statements of Operations for the Three months ended October 31, 2011 and 2010 (unaudited). 7 Condensed Consolidated Statements of Operations for the Six months ended October 31, 2011 and 2010 (unaudited). 8 Condensed Consolidated Statements of Changes in Stockholders Equity for the Six months ended October 31, 2011 (unaudited) and Year ended April 30, 2011. 9 Condensed Consolidated Statements of Cash Flows for the Six months ended October 31, 2011 and 2010 (unaudited). 11 Notes to Condensed Consolidated Financial Statements (unaudited). 13 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 71 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 89 Item 4.Controls and Procedures. 90 Part II. Other Information Item 1.Legal Proceedings. 91 Item 1A.Risk Factors. 91 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 91 Item 3.Defaults Upon Senior Securities. 91 Item 4.(Removed and Reserved). 91 Item 5.Other Information. 91 Item 6.Exhibits. 92 Signatures 93 Certifications 2 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q of Dot VN, Inc., a Delaware corporation (the “Company”) contains “forward-looking statements“.In some cases, you can identify forward-looking statements by terminology such as “may”, “will”, “should”, “could”, “expects”, “plans”, “intends”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of such terms and other comparable terminology.These forward-looking statements include, without limitation, statements about our market opportunity, our strategies, competition, expected activities and expenditures as we pursue our business plan, and the adequacy of our available cash resources.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.Actual results may differ materially from the predictions discussed in these forward-looking statements.The economic environment within which we operate could materially affect our actual results.Additional factors that could materially affect these forward-looking statements and/or predictions include, among other things: (i) our limited operating history; (ii) our ability to obtain additional financing to complete our business plan; (iii) our ability to pay down existing debt; (iv) unforeseen costs and expenses; (v) potential litigation with our shareholders, creditors and/or former or current investors; (vi) the Company’s ability to comply with federal, state and local government regulations; (vii) the Company’s ability to maintain current material agreements with the government of Vietnam and secure additional agreements in furtherance of the Company’s business in Vietnam; and (viii) the exercise of the approximately 54.79% control Thomas Johnson, the Company’s Chief Executive Officer and Chairman of the Board of Directors, holds of the Company’s voting securities, (ix) the exercise of the approximately 43.22% control Lee Johnson, the Company’s President, Chief Technology Officer, and Chief Financial Officer and a Director, holds of the Company’s voting securities, (x) other factors over which we have little or no control; and (xii) other factors discussed in the Company’s filings with the Securities and Exchange Commission (“SEC”). Our management has included projections and estimates in this Form 10-Q, which are based primarily on management’s experience in the industry, assessments of our results of operations, discussions and negotiations with third parties and a review of information filed by our competitors with the Securities and Exchange Commission or otherwise publicly available.We caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made.We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. 3 Dot VN, INC. AND SUBSIDIARIES PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial reporting and the instructions for Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission.Accordingly, they do not include all information and footnote disclosures necessary for a complete presentation of the financial position, results of operations, cash flows, and stockholders equity in conformity with generally accepted accounting principles.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. The unaudited condensed consolidated balance sheet of the Company as of October 31, 2011, and the related consolidated balance sheet of the Company as of April 30, 2011, which is derived from the Company's audited consolidated financial statements, the un-audited condensed consolidated statement of operations and cash flows for the six months ended October 31, 2011 and 2010 and the condensed consolidated statement of stockholders equity for the period of April 30, 2010 to October 31, 2011 are included in this document.These unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and related notes included in the Company’s most recently filed Form 10-K. Operating results for the six months ended October 31, 2011 are not necessarily indicative of the results that can be expected for the year ending April 30, 2012. 4 PLS CPA, A Professional Corp. t 4t SAN DIEGO t CALIFORNIA 92111 t t TELEPHONE (858)722-5953 t FAX (858) 761-0341t FAX (858) 764-5480 t E-MAIL changgpark@gmail.comt Report of Independent Registered Public Accounting Firm To the Board of Directors of Dot Vn, Inc. 9449 Balboa Avenue, Suite 114 San Diego, CA 92123 We have reviewed the accompanying condensed consolidated balance sheet of Dot VN, Inc. (the “Company”) as of October 31, 2011, and the related condensed consolidated statements of operations for the three and six months ended October 31, 2011 and 2010, condensed consolidated statements of changes in stockholders’ equity (deficit) and condensed consolidated cash flows for the six months ended October 31, 2011 and 2010.These financial statements are the responsibility of the Company’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures to financial data and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the financial statements referred to above for them to be in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 17 to the condensed consolidated financial statements, the Company's losses from operations raise substantial doubt about its ability to continue as a going concern. The condensed consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ PLS CPA PLS CPA, A Professional Corp. December 15, 2011 San Diego, California Registered with the Public Company Accounting Oversight Board 5 Dot VN, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets October 31, April 30, (unaudited) ASSETS Current assets: Cash $ $ Accounts receivable, net of zero allowance for doubtful accounts Inventories - Prepaid expenses and other current assets Prepaid warrant expense, current Notes receivable, net - - Total current assets Equipment, net Intangible assets Other noncurrent assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Customer deposits Due to related parties, net of zero and zero discount Short-term convertible debt, net of $45,926 and zero discount Short-term debt and current portion of long-term debt Accrued and other liabilities Total current liabilities Long-term liabilities: Due to related parties, net of $171,172 and $190,199 discount Long-term convertible debt, net of $222,494 and $301,383 discount Long-term debt, net of current portion Total long-term liabilities Total Liabilities Commitments and contingencies Shareholders' equity (deficit): Preferred stock: 50,000,000 shares authorized of $0.001 par value; 120,000 shares designated Series A, $10.00 stated value; 0 issued and outstanding as of October 31 and April 30, 2011 - - Common stock: 250,000,000 sharesauthorized of $0.001 par value; 62,217,715 and 59,557,403 shares issued and outstanding as of October 31 and April 30, 2011 Additional paid-in capital Accumulated deficit (54,530,825 ) (52,149,757 ) Accumulated comprehensive income Total shareholders' equity (deficit) (6,657,966 ) (6,010,919 ) Total liabilities and shareholders' equity (deficit) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 6 Dot VN, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended October 31, Revenues $ $ Cost of revenues Gross profit General and administrative expenses: Consulting and professional fees Marketing and promotion Option bonus - Bad debt expense Other general & administrative expenses Total general and administrative expenses (Loss) from operations (355,296 ) (675,791 ) Other income (expenses): Interest income 92 Finance (expense) (193,155 ) (3,777 ) Interest (expense) (918,754 ) (307,968 ) Foreign exchange (loss) (14,531 ) (9,877 ) Other (expense) - (172 ) Total other income (expenses) (1,126,348 ) (321,544 ) Net loss $ ) $ ) Loss per common share: Basic and diluted $ ) $ ) Weighted average common shares outstanding: Basic and diluted Comprehensive income (loss): Net loss $ ) $ ) Other comprehensive (loss) income: Foreign currency translation Comprehensive loss $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements 7 Dot VN, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) Six Months Ended October 31, Revenues $ $ Cost of revenues Gross profit General and administrative expenses: Consulting and professional fees Marketing and promotion Option bonus Bad debt expense Other general & administrative expenses Total general and administrative expenses (Loss) from operations (921,822 ) (1,551,723 ) Other income (expenses): Interest income Finance (expense) (250,709 ) (141,324 ) Interest (expense) (1,195,956 ) (1,250,759 ) Foreign exchange (loss) (12,773 ) (14,539 ) Other income - Total other income (expenses) (1,459,246 ) (1,405,753 ) Net loss $ ) $ ) Loss per common share: Basic and diluted $ ) $ ) Weighted average common shares outstanding: Basic and diluted Comprehensive income (loss): Net loss $ ) $ ) Other comprehensive (loss) income: Foreign currency translation Comprehensive loss $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements 8 Dot VN, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Changes in Stockholders' Equity (Deficit) (Unaudited) Accumulated Common Additional other Common stock paid-in Accumulated comprehensive stock amount capital deficit (loss) income Total Balance, April 30, 2010 $ $ $ ) $ $ ) Shares issued for cash - - Shares issued to employees - - Shares issued for services - - Shares issued upon conversion of convertible debentures - - Shares issued as payment on term debt - - Discount on convertible debentures - Detachable warrants vested upon conversion of convertible debentures - Warrants issued for deferred debt issuance costs - Warrants issued for services - Stock options expensed - Comprehensive loss, April 30, 2011 - - - (5,003,486 ) (4,988,072 ) Balance, April 30, 2011 (52,149,757 ) (6,010,919 ) The accompanying notes are an integral part of these condensed consolidated financial statements 9 Dot VN, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Changes in Stockholders' Equity (Deficit) (Unaudited) Accumulated Common Additional other Common stock paid-in Accumulated comprehensive stock amount capital deficit (loss) income Total Balance, April 30, 2011 (52,149,757 ) (6,010,919 ) Shares issued for deferred debt issuance costs - - Shares issued upon conversion of convertible debentures - - Shares issued as payment on term debt - - Discount on convertible debentures - Detachable warrants vested upon conversion of convertible debentures - Warrants issued for deferred debt issuance costs - Warrants issued for services - Stock options expensed - Comprehensive loss, October 31, 2011 - - - (2,381,068 ) (2,376,453 ) Balance, October 31, 2011 $ $ $ ) $ $ ) The accompanying notes are an integral part of these condensed consolidated financial statements 10 Dot VN, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended October 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation and amortization Accrued interest expense Equity in loss of IT.VN - Amortization of deferred debt issuance costs Amortization of service warrants - Amortization of debt discounts Detachable warrants vested upon conversion of convertible debentures - Stock options expensed Stock issued to employees - Amortization of stock issued for services - Changes in operating assets and liabilities: Decrease (increase) in accounts receivable (14,613 ) Decrease in inventory Decrease (increase) in prepaid expenses and other current assets (3,021 ) Decrease(increase) in other noncurrent assets Increase (decrease) in accounts payable (4,722 ) Increase (decrease) in customer deposits (1,976 ) Increase in accrued liabilities Net cash (used in) operating activities (194,241 ) (440,935 ) Cash flows from investing activities: Purchase of equipment (25,840 ) (10,713 ) Purchase of intangible assets (87 ) Cash advanced to IT.VN - (60,000 ) Net cash (used in) investing activities (25,927 ) (70,713 ) Cash flows from financing activities: Proceeds from convertible debentures - Payment of deferred debt issuance costs (5,500 ) - Proceeds from term notes - Repayment of term notes (49,198 ) (26,194 ) Advances from related parties Repayments to related parties (61,073 ) - Proceeds from stock issuances - Net cash provided by financing activities Effect of exchange rate changes on cash Net (decrease) in cash (113,055 ) (109,799 ) Cash, beginning of the period Cash, end of the period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 11 Dot VN, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) (continued) For the Six Months Ended October 31, Non-cash investing and financing activities: Increase in construction in progress from accrued interest $ $ Common stock issued in exchange for convertible debentures $ $
